Title: From Alexander Hamilton to Otho H. Williams, 14 August 1792
From: Hamilton, Alexander
To: Williams, Otho H.



Sir
Treasury DepartmentAugust 14 1792.

I am glad to learn from the letter of Mr Delozier of the 25th of July in-closed in yours of the 27th
“That the difference between the Inspector of the Revenue and the Inspectors of the Customs had subsided, and that the latter were perfectly disposed to perform the services required of them, by the Secretary of the Treasury, whenever they may be directed by the Inspector of the Revenue.”

Instructions have been directed to be transmitted to supply what have been deemed omissions, in regard to the qualifications of those Officers, as Deputy Inspectors of the Revenue. As a regular compensation will here-after be allowed for their services in that capacity, it is presumable that they will have less objection to rendering them.
A disposition to discard a subject which has been not a little distressing to me will render what I have further to say as concise as possible.
When I spoke of the Inspectors of the Customs as Aids to the Surveyor, I had no idea of drawing into question the authority of a superior Officer over them. It does not follow, because the Surveyor, who is himself an aid to the Collector, has power to put on board vessels one or more Inspectors, and to superintend and direct them when there—that his authority in these particulars is exclusive of that of the Collector; especially as he himself is “in all cases subject to the controul of the Collector”.
The means of restraining any arbitrary or improper conduct of the Surveyor are always at hand. If the powers vested in you for the purpose should at any time fail of their due effect, nothing will be wanting on my part to give energy to the representations which you shall make. In waving at this time a more particular enquiry, I yield to a supposition that you would not wish a turn of this kind to be given to suggestions merely incidental. If I mistake your meaning, you will doubtless explain.
I trust you will believe that it is very far from my disposition to countenance or tolerate arbitrary or oppressive conduct towards any Officer, however subordinate his station, who may be connected with the Department—or to place any Officer in a situation to be the instrument of rigorous measures auxiliary to such arbitrary or oppressive conduct. There are however on all such occasions different paths to be pursued. And the desirable course must be that which will unite the execution of the public service with the protection of the Officer.
With undiminished consideration and esteem,   I remain, Sir,   Your Obedt Servant
A Hamilton
Otho H Williams Esqr.
Baltimore.
 